Metcalf, J.
The court are of opinion that the ninth clause of the second section of the practice act (St. 1852, c. 312) does not require a plaintiff to set out, in his declaration, a copy of *11any written instrument or any part thereof, except an instrument, or such part thereof, as he relies on as the ground of action ; the instrument on which his action is founded. In the present case, the ground of action is the alleged malicious prosecution of the plaintiff, without probable cause ; not the process or judgment which it may be necessary for him to prove in order to support his action. Demurrer overruled.